—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Coming, J.). We add only that plaintiff failed to demonstrate that further discovery would disclose evidence that would affect the parties’ rights and duties under the group health insurance contract (see, Dano v Royal Globe Ins. Co., 89 AD2d 817, 818, affd 59 NY2d 827; see also, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Monroe County, Corning, J.— Discovery.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Burns, JJ.